Citation Nr: 1401212	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from March 1961 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

During a July 2012 VA examination, the Veteran reported experiencing tinnitus about once per year, with the episode lasting one or two seconds.  The examiner stated that the Veteran's description of his symptoms did not meet the criteria for tinnitus.  The Veteran has not submitted any other treatment records which reflect a diagnosis of tinnitus.  However, in October 2012 he stated that when he met with the VA examiner he did not understand the question about tinnitus and answered incorrectly.  He clarified that he has had constant and recurrent tinnitus ever since he was in the military.

The U.S. Court of Appeals for Veterans Claims has held that a lay person is competent to identify tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Board finds that the Veteran's October 2012 statement clarifying that he has had constant and recurrent tinnitus ever since service to be credible.  For this reason, the Board finds that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(a) (2013).


ORDER

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


